Citation Nr: 0612404	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to March 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
August 2003, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim for service 
connection for paranoid schizophrenia, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was denied 
in an unappealed September 1994 rating decision.

2.  The evidence received since the September 1994 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's schizophrenia was not present in service or 
manifested within one year of her discharge from service, and 
it is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  The veteran's schizophrenia was not incurred or 
aggravated during active military service, and its incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the claim to reopen is required 
under the VCAA.

With respect to the reopened claim, the Board notes that the 
claim was initially adjudicated long before the enactment of 
the VCAA.  The record reflects that the originating agency 
provided the appellant with notice required under the VCAA by 
letter mailed in March 2001.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and request her to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
the her behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that she should submit any 
pertinent evidence in her possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's 
paranoid schizophrenia.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that the 
originating agency, in accordance with the Board's remand 
directive, attempted to obtain the veteran's clinical records 
from the Mountain Home Air Force Base in Idaho.  In response, 
the National Personnel Records Center (NPRC) indicated that 
these records are not available.  

Additionally, although VA treatment records indicate that the 
veteran has been awarded Social Security Administration (SSA) 
benefits, neither the veteran nor her representative has 
alleged that SSA has any records that are pertinent to the 
service connection claim before the Board.  The Board notes 
that the evidence currently of record includes the medical 
records pertaining to the veteran's initial treatment for 
schizophrenia and that a remand to obtain later medical 
evidence of this disorder that might be in the possession of 
the SSA would serve no useful purpose.  Neither the veteran 
nor her representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in February 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

The veteran was denied entitlement to service connection for 
paranoid schizophrenia in an unappealed rating decision of 
September 1994 because the evidence failed to demonstrate 
that the disorder was present in service or manifested within 
one year of the veteran's discharge from service.  The 
subsequently received evidence includes a lay statement 
detailing how upon her return from service the veteran 
behaved like a different person.  She is described as 
becoming undependable, reckless, moody, and paranoid.  This 
statement is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is so significant that it 
must be considered to reopen the claim.  Accordingly, 
reopening of the claim is in order. 


Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran claims that service connection is warranted for 
her paranoid schizophrenia as she first displayed symptoms of 
the disease while in service.  Service medical records show 
the veteran was treated for an adjustment problem and tension 
headaches with a psychological component.  In September 1977 
the veteran underwent a psychiatric evaluation.  No medical 
or psychiatric reason was found to account for her adjustment 
problems.  The report of examination for discharge notes that 
the veteran reported a history of nervous trouble but was 
found to be psychiatrically normal on the discharge 
examination.  

The first post-service medical evidence of a psychiatric 
disorder is the report of the veteran's hospitalization from 
September 1987 to November 1987, which shows that she was 
involuntarily committed due to amnesia for recent events and 
behaviors that put her at risk for harm.  The final diagnoses 
were psychogenic amnesia, mixed substance abuse and dependent 
personality disorder.  Later medical evidence shows that she 
was diagnosed with paranoid schizophrenia.  

In a June 1996 statement, the veteran's psychiatrist 
indicated that he could not say when the symptoms of the 
veteran's schizophrenia were first manifested, but he noted 
that schizophrenia is initially manifested by positive 
symptoms at the age of 20, plus or minus four years and that 
paranoid schizophrenia frequently occurs a little later.  He 
added that these were averages and a great deal of variation 
occurs.  While this information from the veteran's 
psychiatrist is somewhat supportive of the veteran's claim 
since she was 18 years old when she entered service, the 
psychiatrist provided no opinion concerning when the veteran 
first manifested schizophrenia and in fact said he was unable 
to say when the disorder was initially manifested.  
Therefore, this statement is of minimal probative value.  

In addition, while the veteran has reported to examiners her 
psychiatric problems began in service, the mere recording of 
the veteran's reported medical history does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The veteran was afforded VA examinations in November 2000 and 
September 2005.  In addition, both examiners reviewed the 
veteran's pertinent medical history and concluded that the 
veteran did not manifest symptoms of schizophrenia within one 
year of her separation from service.  Moreover, at her 
September 2005 examination, the examiner concluded it was 
highly unlikely that the veteran's paranoid schizophrenia was 
due to her military service.  

In essence, the evidence of a nexus between the veteran's 
current paranoid schizophrenia and her military service is 
limited to the veteran's own statements and those of her 
friends and family.  This is not competent evidence of the 
alleged nexus since laypersons are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.



							(CONTINUED ON NEXT PAGE)


ORDER

Reopening of the claim of entitlement to service connection 
for paranoid schizophrenia is granted.

Entitlement to service connection for paranoid schizophrenia 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


